The court overruled the motion and rejected the witness.
Note. — In an information for a misdemeanor, the Attorney-General offered to examine one of the defendants as a witness for the king, which the court would not permit until a nolle prosequi was entered. Bull. N. P. 285. And where one was through mistake made a party, the court gave permission, after issue joined, to strike his name from the record, and admitted him as a witness. Siderjin 441. So where one was made a defendant for the express purpose of excluding his testimony, if nothing he proved against him, he may be admitted as a witness. Bull. N. P. 285. But the *2fact must clearly appear that there is no evidence to inculpate him. Addison 352, Pennsylvania v. Leach. And where a verdict has passed against a defendant, or for him, or he has suffered judgment to go by d e-fault, (Bull. 285,) or on submission has been fined, (Rex v. Fletcher, 1 Str. 633,) he is a competent witness. In such case the confessions of the party who makes default, may be given in evidence to show the amount of damages. Bostwick v. Lewis, 1 Day’s Cases 33. See Peake's Evid. 160; Gilb. Evid. 134; Stockham, v. Jones et al., 10 Johns. 21; The People v. Rill, 10 Johns. 95 ; 2 Caines 79, nota; 2 Campbell N. P. 333, nota.